United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH TEXAS HEALTH CARE SYSTEM,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0959
Issued: October 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2018 appellant filed a timely appeal from a March 27, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established eligibility for continuation of pay.
FACTUAL HISTORY
On July 11, 2017 appellant, then a 46-year-old timekeeper, filed a traumatic injury claim
(Form CA-1) alleging that on October 13, 2016 he injured the back of his head and neck when he
was struck by a wooden plank while in the performance of duty. He signed the Form CA-1 on
July 11, 2017 and requested continuation of pay. The employing establishment advised that it had

1

5 U.S.C. § 8101 et seq.

received notice of the claimed injury on July 11, 2017. It controverted continuation of pay as
appellant did not file a claim within 30 days of the alleged employment incident.
OWCP accepted the claim for neck sprain and a concussion without loss of consciousness.
The employing establishment, on July 25, 2017, advised that it had removed appellant from
employment on November 21, 2016 due to unsatisfactory job performance.
By decision dated August 14, 2017, OWCP denied appellant’s claim for continuation of
pay as he had failed to submit a written claim within 30 days of his accepted July 11, 2017 work
injury. It also noted that he did not report the injury to the employing establishment until after it
terminated his employment.
Appellant, on August 21, 2017, requested a telephone hearing before an OWCP hearing
representative. At the telephone hearing, held on February 14, 2018, he advised that he waited to
file a claim because a coworker told him that he would lose his job if he took time off due to an
injury. Appellant indicated that he sought medical treatment immediately after the injury at the
emergency department.
By decision dated March 27, 2018, OWCP’s hearing representative affirmed the
August 14, 2017 decision. She found that appellant had not reported the injury on the CA-1 form
until July 11, 2017, more than 30 days after the accepted October 13, 2016 work injury and
subsequent to his termination of employment.
On appeal appellant describes his work injury and advises that coworkers informed him
that if he missed work due to an injury he would lose his job. He asserts that the employing
establishment terminated his employment because he could not keep up with his work and notes
that he had a witness to his injury. Appellant relates that he sustained additional injuries after
fainting.
LEGAL PRECEDENT
Section 8118(a) of FECA2 authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title. This latter section provides that written notice of injury shall be
given within 30 days.3 The context of section 8122 makes clear that this means within 30 days of
the injury.4
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay, an
employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file a
Form CA-1 within 30 days of the date of the injury (but if that form is not available, using another

2

5 U.S.C. § 8118(a).

3

Id. at § 8122(a)(2).

4

Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

2

form would not alone preclude receipt; and (3) begin losing time from work due to the traumatic
injury within 45 days of the injury.5
The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury.6 OWCP’s procedures provide that another OWCPapproved form, such as CA-2, CA-2a, or CA-7 forms, which contains words of claim, can be used
to satisfy timely filing requirements.7
The Board has held that section 8122(d)(3) of FECA,8 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.9
ANALYSIS
The Board finds that appellant has not established eligibility for continuation of pay.
For employees who sustain a traumatic injury, FECA provides that the employing
establishment must continue the employee’s regular pay during any period of resulting disability,
up to a maximum of 45 calendar days. This is called continuation of pay. The employing
establishment, not OWCP, pays continuation of pay.10
One purpose of continuation of pay is to eliminate the interruption to the injured
employee’s salary due to delay between the notice of injury and payment of compensation
benefits.11 The late filing of a claim for a period of wage loss defeats that purpose.
Appellant filed a written notice of his traumatic injury on July 11, 2017, more than 30 days
after his injury on October 13, 2016. As he filed the claim on July 11, 2017, the Board finds that
it was not filed within 30 days of the accepted October 13, 2016 employment injury, as specified
in sections 8118(a) and 8122(a)(2) of FECA. Appellant did not officially file a written claim

5

20 C.F.R. § 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

6

Id. at § 10.210(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter 2.807.5
(June 2012).
8

5 U.S.C. § 8122(d)(3).

9

Dodge Osborne, 44 ECAB 849, 855 (1993).

10

20 C.F.R. § 10.200(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Claims for Compensation,
Chapter 2.807.2 (June 2012).

3

related to this incident within 30 days, and there is no provision in FECA for excusing a late
filing.12 Thus, he is not entitled to continuation of pay.13
On appeal appellant asserts that a coworker told him that he would lose his position if he
missed work due to his injury. He maintains that the employing establishment terminated him
because he could not keep up with his assigned duties. Appellant notes that he experienced
additional injuries. As discussed, however, there is no provision in FECA for excusing a late filing
when requesting continuation of pay.14 The Board finds that OWCP properly denied continuation
of pay as appellant did not file his claim within the requisite 30 days from the date of injury.15
This decision of the Board applies only to continuation of pay. It does not preclude
appellant from filing a claim for wage-loss compensation (Form CA-7).
CONCLUSION
The Board finds that appellant has not established eligibility for continuation of pay.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
12

See J.D., Docket No. 16-0104 (issued April 5, 2016); William E. Ostertag, 33 ECAB 1925, 1932 (1982).

13

See M.B., Docket No. 17-1782 (issued February 5, 2018).

14

See J.D., supra note 12.

15

Id.

4

